United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4143
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Nathan J. Jarvis,                        * District of Nebraska.
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: September 7, 2001
                                Filed: September 17, 2001
                                    ___________

Before MURPHY, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Nathan J. Jarvis pleaded guilty to distributing methamphetamine, in violation of
21 U.S.C. § 841(a)(1), and the district court1 sentenced him to 108 months
imprisonment and 5 years supervised release. On appeal, Jarvis’s counsel has filed a
brief--arguing that the court should have granted Jarvis a downward departure--and has
moved to withdraw under Anders v. California, 386 U.S. 738 (1967). Jarvis has not
filed a pro se supplemental brief.


      1
        The Honorable William G. Cambridge, United States District Judge for the
District of Nebraska, now retired.
       As counsel acknowledges, because the district court was aware of its authority
to grant a downward departure, its discretionary decision not to depart is unreviewable.
See United States v. Lim, 235 F.3d 382, 385 (8th Cir. 2000). After reviewing the
record independently pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we have found
no nonfrivolous issues for appeal. Accordingly, we affirm the judgment of the district
court, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-